TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-18-00306-CV


           City of Austin, Texas, and Spencer Cronk, in his Official Capacity as
                      City Manager of the City of Austin, Appellants

                                               v.

                Mark Pulliam, Jay Wiley, and the State of Texas, Appellees


               FROM THE 419TH DISTRICT COURT OF TRAVIS COUNTY
        NO. D-1-GN-16-004307, THE HONORABLE TIM SULAK, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants City of Austin, Texas, and Spencer Cronk, in his Official Capacity as

City Manager of the City of Austin, have filed an unopposed motion to dismiss this appeal.1 We

grant appellants’ motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________
                                            Scott K. Field, Justice

Before Chief Justice Rose, Justices Pemberton and Field

Dismissed on Appellants’ Motion

Filed: July 6, 2018


1
  This suit was originally brought against Marc A. Ott, the former City Manager of the City of
Austin. We automatically substitute the name of the successor to this office, Spencer Cronk.
See Tex. R. App. P. 7.2.